Alexander, J.
(concurring) — I concur specially because I am concerned that the majority gives State v. Stroud, 106 Wn.2d 144, 720 P.2d 436 (1986) a broader application than it deserves. The opinion appears to suggest that if a vehicle is not a "fixed residence,” then any area within the vehicle that is readily accessible from the passenger compartment, except for locked containers, may be searched incident to a lawful arrest. Majority at 449. Stroud does not go that far. It merely stands for the proposition that the "passenger compartment of a vehicle” may be searched during the time immediately subsequent to the arrest of the suspect. Stroud, 106 Wn.2d at 152.
I am satisfied, though, that the trial court correctly concluded here that the sleeping quarters in the cab of the Defendant’s truck were part of the passenger compartment of the vehicle, as opposed to being merely an area accessible from the passenger compartment. Such a conclusion might not, however, be supportable in another case where a vehicle contains living quarters that are separate and distinct from the portion of the vehicle where the driver and passengers would ordinarily be located. In such a circumstance, the twofold rationale articulated in Stroud would not support a conclusion that a warrantless search of living quarters in a vehicle is justified.118
While I recognize, as the majority suggests, that bright-line rules such as the rule in Stroud make the police officer’s job easier, we should not give the rule such broad *460application that it totally submerges the protections our state’s founders obviously had in mind when they adopted article I, section 7 of our state constitution.
Johnson, J., concurs with Alexander, J.

In Stroud, we said that a warrantless search of certain areas within a vehicle was not justified where either (1) the occupant had shown a reasonable expectation that the area was to remain private; or (2) there was little danger that the occupants could grab a weapon or destroy evidence located within the area. See Stroud, 106 Wn.2d at 152.